Citation Nr: 1613957	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, schizoaffective disorder, and bipolar disorder.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, schizoaffective disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  


FINDINGS OF FACT

1.  A February 2011 rating decision denied service connection for PTSD and an acquired psychiatric disability.  The Veteran filed a notice of disagreement in February 2011 with regard to the issue of entitlement to service connection for an acquired psychiatric disorder and a statement of the case was issued in September 2011; however, the Veteran did not timely perfect her appeal, and the February 2011 rating decision became final.

2.  Evidence received since the February 2011 rating decision is new and material and sufficient to reopen the claims of entitlement to service connection for PTSD and an acquired psychiatric disability.

3.  The weight of the probative evidence of record shows that the Veteran's current acquired psychiatric disability, diagnosed as major depressive disorder, was caused by or incurred during her military service.

4.  The most probative evidence of record does not reflect a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Evidence received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims to reopen the issues of entitlement to service connection for PTSD and an acquired psychiatric disorder and the claim for entitlement to service connection for an acquired psychiatric disorder, the Board is taking action favorable to the Veteran by reopening the claims and granting service connection for depression.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist with regard to these claims, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the claim for entitlement to service connection for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in May 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's available service treatment records, service personnel records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical treatment records have been obtained.  The Veteran was provided with a VA examination regarding her claim for entitlement to service connection for PTSD in October 2013.  Review of the examination report reveals it to be adequate, as it provides sufficient examination and discussion to determine whether the Veteran meets the DSM criteria for a diagnosis of PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for PTSD is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  New and Material Evidence Claims

Service connection for an acquired psychiatric disorder and PTSD was  denied by the RO in a February 2011 rating decision.  The RO notified the Veteran of its decision that same month.  In February 2011, the Veteran filed a notice of disagreement with regard to the denial of his claim for entitlement to service connection for an acquired psychiatric disorder, and in September 2011, the RO issued a statement of the case on that issue.  The Veteran failed to timely file a substantive appeal, and the February 2011 rating decision became final.  Accordingly, new and material evidence must be received to reopen the claims of entitlement to service connection for PTSD and an acquired psychiatric disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran contends that she has submitted new and material evidence sufficient to reopen the claims of entitlement to service connection for PTSD and an acquired psychiatric disorder. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The February 2011 rating decision denied service connection for PTSD because the evidence did not show a conclusive diagnosis of PTSD.  Service connection for an acquired psychiatric disorder was denied because the evidence did not show a clear nexus between the Veteran's diagnosed psychiatric disorders and her reported in-service traumas.  

In the June 2012 rating decision, the RO declined to reopen the claim of entitlement to service connection for PTSD, finding that new and material evidence had not been received.  The RO reopened the claim for entitlement to service connection for an acquired psychiatric disorder, but denied the claim on the merits, finding that the evidence did not show that a diagnosed psychiatric disorder was related to the Veteran's reported in-service traumas.  

The Board does not have jurisdiction to consider a claim which was previously and finally adjudicated by the RO unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received to reopen the claims of entitlement to service connection for PTSD and an acquired psychiatric disability.  The evidence received since the RO's February 2011 rating decision consists of VA treatment records, private treatment records, Social Security Administration records, and lay statements.  Of note, a private medical opinion from J. Tuorila, Ph.D. was received in June 2011, which provides diagnoses of schizoaffective disorder, bipolar type, and major depressive disorder, recurrent, moderate.  Dr. Tuorila provided a medical opinion stating that the Veteran's "depression is at least as likely as not secondary to her spousal abuse incidents which occurred [during her military service]."  Additionally, a private medical report dated February 2014 notes a diagnosis of PTSD.

This evidence is new because it was not of record at the time of the February 2011 rating decision.  It is material because it relates to unestablished facts necessary to substantiate the claims.  As noted above, the claim for entitlement to service connection for PTSD was denied by the RO in February 2011 because the evidence did not show a diagnosis of PTSD.  The claim for entitlement to service connection for an acquired psychiatric disorder was denied because the evidence did not show that her diagnosed psychiatric disorders were related to her reported in-service traumas.  As the evidence received since the February 2011 rating decision contains both a diagnosis of PTSD and an opinion linking the Veteran's major depressive disorder to her reported in-service traumas, the Board finds the evidence received since the February 2011 rating decision to be material to her claims.  As new and material evidence has been received since the February 2011 rating decision, the claims of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder are reopened.


II.  Service Connection Claims

The Veteran contends that service connection for an acquired psychiatric disorder and PTSD is warranted.  She alleges that these disabilities were caused by traumatic abuse that she endured from her then-husband during her active military service.  She has stated that she was both physically and sexually abused by her husband during military service, and that she developed depression, panic attacks, and anxiety as a result of that abuse.  In a September 2010 statement, she noted that she has experienced these symptoms continuously since that time.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

	a.  Acquired Psychiatric Disorder

As noted above, the Veteran alleges that her diagnosed psychiatric disabilities were caused by or incurred during her military service.  Specifically, she contends that she suffered emotional and physical abuse by her husband during military service, and that this abuse caused her current psychiatric disorders.  In a September 2010 stressor statement, she explained that her husband physically abused her by punching her in the face, giving her a bloody nose and fat lips, punching her in the eyes, and pounding her head on the floor.  She stated that he then forced sexual intercourse on her so that she would not be able to claim abuse.  She noted that the incident occurred in July or August 1982.  She stated that she was taken to the emergency room after one incident, and that she had X-rays performed.  She related that she began experiencing depression, anxiety, and panic attacks immediately after the abuse began.

The Veteran's service treatment records are silent as to any complaints of or treatment for a psychiatric disorder during military service.  However, a November 1982 service treatment record reflects that the Veteran sought treatment for post-coital spotting.  The diagnosis was mild vaginal tear.  The Board notes that the Veteran reported treatment at a hospital emergency room following one incident of abuse; however, the claims file reflects that clinical records from July 1982 to August 1982 could not be located.

In a September 2010 statement, the Veteran's brother verified the Veteran's reports of physical abuse at the hands of her husband during military service.  He noted that the Veteran was very happy and innocent before military service, and that she was a completely different person after service.  He reported that he could recall four or five times where the Veteran was severely beaten by her husband, and that he personally saw bruises on the Veteran.  

In a December 2010 statement, the Veteran's sister stated that she recalled the Veteran being abused by her husband in the 1980's, and that she saw the Veteran's husband hit the Veteran's head repeatedly on the floor.  

The medical evidence of record reflects diagnoses of and treatment for various psychiatric disorders, including bipolar disorder, schizophrenia, and major depressive disorder.  The first evidence of medical treatment for a psychiatric disability is dated in 1985, two years after the Veteran's discharge from service.  That evidence shows that the Veteran was admitted to the hospital after trying to jump from a car because she thought she was on fire.  She was two weeks postpartum at the time.  Symptoms included excessive hand washing, "sudsing" up her children, throwing water on the floor, and talking to herself in the mirror.  The Veteran reported that she should not be in the hospital, as it was her husband that was crazy.  On initial interview, she was hysterically crying and accusing her husband of all the troubles that she was having.  Her speech was loose and tangential, and she was bothered by her dirty hands.  She gave a vague history of abuse to herself and her two children at the hands of her husband.  She was admitted to the hospital for nine days and treated for psychotic behavior.  The discharge diagnoses were acute postpartum reactive psychosis.  In July 1985, she was again admitted to the hospital.  The hospital report reflects that the Veteran had called the police the night before admission accusing her husband of various acts including choking his sister's fiancé.  She called the police nine times earlier that week, and was taken to jail for harassing the police.  She reported hallucinations including seeing her husband's double and hearing a man's voice on the telephone telling her that she had two hours to be safe.  She reported that her husband physically abused her and sexually abused her children.  The children were examined for abuse, and none was found.  The Veteran felt that her husband was trying to control her mind.  The diagnosis was acute postpartum reactive psychosis, and she was admitted and treated for approximately two weeks.

Private treatment records and VA treatment records thereafter reflect continued diagnoses of and treatment for manic depression, major depression, schizophrenia, bipolar disorder, and schizoaffective disorder.

In December 2010, the Veteran underwent a VA psychiatric examination.  The Veteran reported that she was living with her ex-husband.  She reported a history of psychiatric hospital admissions, noting that her first admission was for a nervous breakdown after the birth of her second son in 1985.  She reported consistent mental health treatment since 1985.  The Veteran reported recurrent episodes of verbal, physical, and sexual abuse by her husband since they married in the early to mid-1980's.  She indicated that the abuse was consistent throughout the marriage.  She stated that her marriage ended in 1986 due to physical abuse of herself and her children.  She acknowledged that she had been living with her ex-husband for the last five years but denied that they were involved in a relationship, although this was contradicted in the medical record.  The examiner noted that it appeared that the relationship was very unstable and unhealthy.  With regard to military service, the Veteran reported that she met and married her husband during military service, and that the physical abuse started shortly after their marriage in 1982.  She reported one incident where he had her head down by a radiator grate in the floor of their trailer home, and he kept pounding her head on that radiator grate.  Then he grabbed her hair and pulled her from the front of the house to the back of the trailer.  She cited other examples such as being punched in the stomach and face as well as in her ears.  She reported that her emotional response to the abuse was to feel very scared, in fear of her life.  She stated that she experiences unpleasant dreams and nightmares about the physical abuse, as well as flashbacks.  After performing a mental status examination and interview, the VA examiner diagnosed bipolar disorder, with most recent episode depressed with psychotic features.  The examiner noted that the Veteran reported many ongoing incidents of physical abuse from the time period of 1982 to 1986, and that it was "possible that some of her mental health symptoms were initially a result of the initial abuse that began during her time in the military."  However, the examiner noted that, given the nature of the ongoing abuse, it could not be determined the contribution that those initial experiences in the military had on her current mental health symptoms.

The Veteran submitted a May 2011 private psychological evaluation in support of her claim.  Dr. J. Tuorila evaluated the Veteran, performing a full interview and mental status examination.  Dr. Tuorila also noted the pertinent history as reported in the 2010 VA examination.  After performing an evaluation, Dr. Tuorila diagnosed schizoaffective disorder, bipolar type, and major depressive disorder, recurrent, moderate.  Dr. Tuorila opined that it was his "professional opinion that [the Veteran's] depression is at least as likely as not secondary to her spousal abuse incidents which occurred" during her military service.  Dr. Tuorila explained that the Veteran reported at least three serious incidents of abuse by her husband, including severe physical abuse which resulted in hospitalization, although those records were lost.  He noted that the Veteran did not seek professional help during military service because she was afraid of what her husband would do to her.

In June 2012, the Veteran underwent another VA psychiatric examination.  She reported that she had been living with her ex-husband since 2005, and that it was not working out well, and was bizarre.  She noted that he was soon to be charged with the disappearance of his second wife.  When asked why she lived with him, she replied that she had nowhere to go.  She denied current abuse, but noted that he was critical and teased her too much.  After performing a mental status examination, the examiner diagnosed schizoaffective disorder, bipolar type.  The examiner opined that it was less likely than not that the Veteran's "chronic mental health problems (i.e., Schizoaffective disorder and/or Bipolar disorder) are due to personal trauma incurred when she was in the service."  The examiner explained that personal trauma does not cause schizoaffective disorder or bipolar disorder, and that the post-service medical evidence reflected onset of psychotic symptoms in 1985, after service.  However, the examiner acknowledged the Veteran's reports of physical abuse by her husband, and stated that, although it was unclear the exact nature of the abuse, "it is likely that she was exposed to personal trauma by her husband when she was in the service, and extending several years after service."

In October 2013, the Veteran underwent another VA examination.  The Veteran reported a history of psychiatric symptoms and hospitalizations.  She stated that she was first physically abused and injured by her husband while in the military, and that the November 1982 service treatment record documenting post-coital vaginal trauma was precipitated by an alleged sexual assault by her husband.  She reported that she was living with her ex-husband because she had "no other option" for affordable living.  She indicated that he was still verbally abusive and ridiculed her.  She reported that she felt fearful of him regularly.  The examiner reviewed the claims file and conducted a mental status examination.  The diagnosis was bipolar I disorder, with postpartum onset, most recent episode depressed.  The examiner opined that the Veteran's bipolar disorder was not due to military experiences because the onset of the disorder followed her second son's pregnancy several years after service discharge.

In support of her claim, the Veteran submitted two internet news articles about her ex-husband.  The articles reveal that his second wife went missing in 1997 under very suspicious circumstances which suggested foul play and that he was the focus of the investigation, and also that he served seven years in prison for raping and torturing a girlfriend in November of 1998.

After thorough consideration of the evidence contained in the Veteran's claims file, the Board concludes that, with consideration of the benefit of the doubt, service connection for major depressive disorder is warranted.

As noted above, the Veteran's service treatment records do not document complaints of or treatment for a psychiatric disorder during service, and there is no overt evidence of abuse.  However, the Veteran has provided lay statements that she was subjected to physical and sexual abuse during service.  A November 1982 service treatment record tends to corroborate her statement, as it indicates that she suffered post-coital vaginal trauma.  Additionally, the lay statements from her brother and sister support her allegations of physical and sexual abuse by her husband during military service.  The Veteran, her brother, and her sister are competent to report events and circumstances capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the lay statements are supported by the November 1982 service treatment record, the Board finds the lay statements regarding in-service abuse by the Veteran's husband to be competent and credible evidence of an in-service event of physical and sexual abuse.

There are etiological opinions both in favor of and against the Veteran's claim for service connection.  However, review of the opinions provided reflects that the negative opinions pertain to different diagnosed psychiatric disabilities than the positive opinion.  In that regard, the June 2012 VA examiner diagnosed schizoaffective disorder and bipolar disorder, and opined that those disabilities were not related to the Veteran's likely in-service spousal abuse.  Similarly, an October 2013 VA examiner diagnosed bipolar disorder, and opined that bipolar disorder was not related to active duty service.  Although the December 2010 VA examiner diagnosed bipolar disorder, and found that it was "possibly" related to the Veteran's in-service abuse, the Board does not find this opinion to be probative in determining the etiology of the Veteran's bipolar disorder, as it is equivocal and does not reflect that it is at least as likely as not that the Veteran's bipolar disorder is related to her active duty military service.  The Court has held that medical opinions that are equivocal in nature, such as those expressed in speculative language (e.g., "could have caused"), do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, there is no probative evidence of record indicating that the Veteran's diagnosed schizoaffective disorder or bipolar disorder are related to her in-service abuse.  

However, the May 2011 private medical opinion from Dr. Tuorila reflects a diagnosis of major depressive disorder, and an opinion that the Veteran's depression was "at least as likely as not" related to her in-service spousal abuse.  The Board finds this opinion to be probative in this case, as it was based upon consideration of accurate facts of the Veteran's military service and psychiatric history, and provides sufficient rationale.  Additionally, this is the only medical evidence of record addressing the etiology of the diagnosed depressive disorder.  Accordingly, with consideration of the benefit of the doubt, the Board concludes that service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

	b.  PTSD

The Veteran contends that service connection for PTSD is warranted based upon the stressor of having been physically and sexually assaulted by her husband during military service.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board before August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The private and VA treatment records relevant to the appeal period show diagnoses of and treatment for several different psychiatric disabilities, including schizophrenia, schizoaffective disorder, bipolar disorder, and depression. 

In December 2010, the Veteran underwent a VA examination to determine whether she met the criteria for a diagnosis of PTSD.  The VA examiner performed a thorough examination of the claims file, and conducted an interview and mental status examination of the Veteran.  The examiner concluded that the Veteran met the diagnostic criteria for a diagnosis of bipolar disorder, most recent episode depressed with psychotic features.  The examiner also concluded that it was "not at least as likely as not that the veteran meets full criteria for PTSD on the basis of the physical abuse she encountered during her time in the military."  The examiner explained that she described experiences that would appear to meet Criterion A for a diagnosis of PTSD, but it was not clear that she experienced re-experiencing the distressing events.  Additionally, she denied avoidance of external stimuli, and actually reported that she was living with her abuser.  She denied hyperarousal symptoms.  

A May 2011 private psychological evaluation reflects diagnoses of schizoaffective disorder, bipolar type, and major depressive disorder, recurrent, moderate.  

In June 2012, the Veteran underwent another VA examination.  After reviewing the claims file, performing an interview, and conducting a mental status examination, the VA examiner diagnosed schizoaffective disorder, bipolar type.  A diagnosis of PTSD was not made.

VA treatment records in 2012 indicate that the Veteran wished to enroll in the PTSD program.  In November 2012, the Veteran requested treatment for PTSD, noting that her husband had laid out knives on the counter, and she had to get out of the house.  The Veteran reported a history of PTSD, noting that she experienced flashbacks while driving.  She noted that she also had bipolar disorder and schizoaffective disorder.  No diagnosis was rendered at that time.  Another November 2012 VA treatment record reflects that a PTSD screen was positive.  Another November 2012 record states that the Veteran had severe and persistent mental illness including, but not limited to: "schizophrenia, bipolar disorder, major affective disorder, or severe post-traumatic stress disorder."  In May 2013, the Veteran stated that she went off of her medications, and that her PTSD was better without the medication, noting that she felt great.

In October 2013, the Veteran presented for another VA examination, performed by a VA psychologist.  The VA examiner conducted a review of the claims file and performed an interview and mental status examination of the Veteran.  The examiner concluded that the Veteran's symptoms "do not meet the diagnostic criteria for PTSD under DSM-IV criteria."  Specifically, the examiner found that the Veteran met Criterion A for a diagnosis of PTSD, which includes exposure to a traumatic event, but did not meet Criterion B, C, or D, for persistently re-experiencing the event, persistently avoiding stimuli associated with the trauma, and experiencing persistent symptoms of arousal not present before the trauma.

A February 2014 private treatment record reflects that a diagnostic assessment was conducted by a social worker.  The Veteran reported a history of treatment for PTSD from September 2011 through March 2012 at the VA Medical Center in Minneapolis.  The social worker noted that the Veteran "has been diagnosed with Schizoaffective Disorder, Bi-polar Disorder and Post Traumatic Stress Disorder" and that her primary health care was provided at the VA hospital in St. Cloud, Minnesota.  A diagnosis of severe PTSD was rendered.  Review of the report does not show the criteria used to provide the diagnosis of PTSD, or that the diagnosis conforms with the DSM-IV criteria.

After thorough review of the evidence of record, the Board concludes that service connection for PTSD is not warranted, as the weight of the probative evidence does not reflect that the Veteran has a current diagnosis of PTSD.

The Board acknowledges that the VA treatment records include a positive PTSD screen, and that the February 2014 social worker provided a diagnosis of PTSD.  However, these findings are not equivalent to a confirmed diagnosis of PTSD conforming to the Diagnostic and Statistical Manual for Mental Disorders, as required by 38 C.F.R. §§ 4.125, 4.130.  The social worker's assessment of PTSD appears to be based on the Veteran's own reports of PTSD symptoms, and is not accompanied by a description of how the Veteran meets the DSM-IV diagnostic criteria for PTSD.  Moreover, the Board finds the December 2010 and October 2013 VA opinions to be more probative on the issue of whether the Veteran meets the diagnostic criteria for PTSD, as they are both based upon a thorough review of the evidence of record and provide supporting rationale for their conclusions that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.

While the U.S. Court of Appeals for Veterans Claims (Court) has held that "a clear (that is unequivocal) PTSD diagnosis made by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the adequacy of the stressor", the Board finds the social worker's assessment to be overwhelmed by the substantial medical evidence against a finding of PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  To be clear, the Board finds the December 2010 and October 2013 VA examinations, conducted by VA licensed psychologists, which are based upon review of all evidence in the claims file and which provide supporting rationale for the conclusions reached to be more probative than the February 2014 social worker's assessment which is not based upon a review of the claims file and provides no supporting rationale whatsoever for the conclusion that the Veteran has a diagnosis of PTSD.

The Board acknowledges the Veteran's reports that she suffers from PTSD.  Although lay persons are competent to provide opinions on some medical issues, the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Establishing PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria as set forth in the Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. §§ 4.125, 4.130.  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD.  Therefore, because the Veteran is a lay witness, her statements do not constitute competent evidence of a diagnosis for PTSD conforming to the DSM-IV.  

Accordingly, the most probative evidence of record shows that the Veteran does not have a diagnosis for PTSD under the criteria set forth in DSM-IV during the appeal period or in proximity to the claim for service connection.  See McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for PTSD is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened.

Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


